Title: General Orders, 12 March 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook friday March 12th 1779
Parole Agincourt—C. Signs Wight Bergen.


The Honorable the Congress have been pleased to come to a resolution of the 2nd instant appointing a commissioner to settle and pay all accounts of arrearages of clothing due to the troops of these states for the year 1777—the following parts of which are extracted for the government of all officers concerned and are to be carefully attended to: The General has the most perfect reliance that all officers will contribute to the execution of this resolve on principles of equal justice to the public and to the soldiers under their command.
The irregularity in which the distributions of cloathing have been hitherto involved will make the utmost circumspection necessary.
All officers of the Army who have received clothing for the troops either of any Continental or State Clothier or by purchase or impressment are directed to render the Commissioner aforesaid a return of the same and account with him for their due application.
That the Commander in Chief and officers commanding any separate posts do forthwith cause the captains and officers commanding companies in the troops under their immediate command to make out the accounts of their respective companies specifying the names of the claimants still in the service, where they are, what they have received, and what is still due: These points in cases of doubt to be ascertained by a particular inquiry of the officers, non-commissioned officers and privates of each company: The accounts thus formed and ascertained shall be delivered to the regimental Pay-Masters who shall draw them into a general one and settle the same with the Commissioner aforesaid; and the Commissioner shall certify the sums due on such accounts and to whom; whereupon warrants shall be issued for payment in like manner as for the monthly pay of the troops: That the said regimental Pay-Masters pay the arrearages aforesaid to the non commissioned officers and soldiers themselves or their representatives to whom they are due, and account with the Commissioner aforesaid for the monies they received for that use, producing the receipts of the non-commissioned officers and soldiers or their representatives as Vouchers. And if upon such accounting there shall appear to be monies in any Pay-Masters hands received for non commissioned officers and soldiers who afterwards died or deserted, the said Commissioner shall certify the same to the Pay-Master General or his deputy at the post where the regiment of such Pay-Master is stationed, to whom he shall pay over all such monies remaining in his hands.
That all the non commissioned officers and soldiers intitled to the continental bounty of clothing who served in the year 1777—but are not now in the service and their representatives in case of death shall also receive the arrearages due for such clothing, provided that they produce or transmit to the Commissioner aforesaid accounts thereof properly authenticated by the certificates of the officers under whom they immediately served or other sufficient evidence; and the said Commissioner being satisfied therewith shall certify the sums due on those accounts, whereupon warrants shall issue as aforesaid for payment.
That as in the course of this inquiry it may appear that the clothing issued to divers non commissioned officers and soldiers for the year 1777—exceeds the bounty allowed by Congress; The regimental Pay-Masters shall enter the names of such in two separate rolls for the inspection of the Commissioner aforesaid who shall transmit one of them to the Pay-Master General or his deputy at the post where the regiments may happen to be and the other to the commanding officers of the regiments to which such non commissioned officers and soldiers belong who shall thereupon be put under stoppages by order of such commanding officers to the amount of the surplusages of the allowed bounty, for which the regimental Pay-Masters shall account with the Pay-Master General or his deputy aforesaid upon every application for the regiments monthly pay.
